Wall, J. The main question in this case was one of fact, whether the animal was thrown down in the car and injured by the negligent manner of moving the car. As to this the evidence was conflicting. It is quite certain that the animal was killed by reason of some unusual and violent means, and it was a fair question for the jury whether the result was due to negligence as alleged. While some of the witnesses testify the car was handled carefully, and that there was no sudden starting or jerking, others testify just the contrary and clearly support the plaintiff’s theory. We are unable to say that the Circuit Court erred in refusing a new trial on this ground. The second instruction given at the instance of the plaintiff is not objectionable in the particular suggested, that it does not limit the plaintiff to the case alleged in the declaration. Nor was there error in refusing the last instruction asked by defendant, as the substance of it and the point it presents may be found well stated in others that were given. On the whole case there is no apparent error sufficient to call for the interference of this court. The judgment will be affirmed. Judgment affirmed.